Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 26, 2021, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Claims 1, 8-10, 13, 20-22 and 28-33 are pending and are being considered.
Claims 1 and 13 have been amended.
Claims 2-7, 11-12, 14-19 and 23-27 have been cancelled.
Claims 28-33 have been newly added.

Reponses to 101
Applicants arguments filed on 04/08/2022 have been fully considered and are persuasive. Therefore, 101 rejection is withdrawn based on applicants amendments.
Reponses to 112
Applicants arguments filed on 04/08/2022 have been fully considered and are persuasive. 112 on claims 5 and 6 have been withdrawn because claims 5-6 have been canceled now.

Reponses to 103
Applicants arguments filed on 04/08/2022 have been fully considered and are persuasive but are moot in view of new grounds of rejection. The arguments do not apply to the current art being used.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 13, 20-22, 28, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Revankar et al (hereinafter Revankar) (US 20200119905) in view of Li et al (hereinafter Li) (US 20200145229).

Regarding claim 1 Revankar teaches a private key management system (PKMS) comprising (Revankar on [0022] teaches system for digitally signing transaction utilizing private key);
 a computer implementing an agent of multiple agents (Revankar Fig 1 and associated text on [0037] teaches a plurality of nodes 110A-110F (i.e. agent of multiple agents) that are each in communication with one or more nodes 110A-110F over a network. See also on [0063] teaches node can be personal computer (i.e. interpreted in view of [0020] of instant application));
 wherein the agent is configured to receive a request from a client device (Revankar Fig 2 and text on [0052-0053] teaches client 230, 230n (i.e. client device) can be in communication with one or more nodes 110n (i.e. agent). The one or more nodes 110n (or designated nodes) receiving the transaction (i.e. request) directly or indirectly from the client 230, 230n can validate the transaction (i.e. transaction as a request that needs be validated));
a distributed ledger shared between the multiple agents such that the distributed ledger operates based on a consensus algorithm between the multiple agents (Revankar Fig 4 block 470 and text on [0063-0064] teaches smart contract platform 400 may operate on one or more nodes of a distributed ledger network and smart contract platform 400 includes a distributed ledger 470. See on [0038 and 0040] teaches each node 110A-110F can independently store a copy of the blockchain (i.e. multiple agents sharing distributed ledger). See on [0034] teaches token and/or proof of transfer can be stored in a distributed ledger (e.g., on the blockchain) using a consensus algorithm. See on [0041] teaches blockchain operates on consensus algorithm such as proof of work, proof of stake, proof of authority, practical Byzantine Fault Tolerance, or Federated Byzantine Agreements);
 a validation engine maintained by each of the multiple agents, (Revankar Fig 3 block 350 and associated text on [0058-0059] teaches validating component 350 (i.e. validation engine of nodes 110n) validates transactions by digitally authenticating digital signatures of transactions (i.e. request) with the public key of a sending wallet address and verifying "possession" and/or liquidity based on a locally-performed cross-reference of the blockchain for records associated with the public key);
 and a vault module maintained by the multiple agents, (Revankar Fig 3 block 340 and text on [0058] teaches cryptography component 340 (i.e. vault module of nodes 110n) is used for encrypting and/or data for digital authentication and/or verification, for storage on the blockchain, and/or for retrieval from the blockchain, transactional data can be shielded by cryptography component 340 encrypting or otherwise making transactional data uninterpretable before storing on the blockchain).
Revankar fails to explicitly teach wherein the request includes a command to approve a new user for the client device, the validation engine configured to query the distributed ledger to obtain data indicating the approval of one or more existing users to authenticate the new user and the vault module configured to modify a state of the distributed ledger to indicate that the new user has been approved for the client device after the validation engine confirms the approval of the existing users, however Li from analogous art teaches wherein the request includes a command to approve a new user for the client device (Li on [0159-0160] teaches user may send an access request to the first entity 1601, for example, by attempting to log onto the first entity.  in response to the access request, the first entity 1601 may forward an authentication request to the DIS 1603a to request the second entity 1602 to authenticate the user for the first entity 1601 (i.e. an approval request for first entity). See on [0152] teaches wherein the first entity represents computing device (i.e. client device));
the validation engine configured to query the distributed ledger to obtain data indicating the approval of one or more existing users to authenticate the new user (Li on [0159-0160] teaches the DIS 1603a (i.e. validation engine) may obtain a public key of the user from the blockchain 303 (i.e. distributed ledger) based on the DID, and verify that the user owns the DID based at least on the obtained public key of the user (i.e. public key as a data indicating approval of user because based on the public key the DIS will authenticate the new user for the first entity [0166]). See on [0154] teaches the DIS 1603a may manage credential information (e.g., private keys, DIDs, VCs) for the first entity 1601 and/or its registered users (i.e. existing users) and the DIS 1603b may manage credential information (e.g., private keys, DIDs, VCs) for the second entity 1602 and/or its registered users);
(Li on [0163-0164] teaches in response to determining that the first entity 1601 is permitted to access authentication information of the user for authenticating the user to log into the first entity,  generate a blockchain transaction for obtaining an authentication result of the user by the second entity, the DIS 1603a may transmit the blockchain transaction to a blockchain node for adding to the blockchain 330 (i.e. modifying blockchain)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Li into the teaching of Revankar by modifying the blockchain based on validating the approval of new user, wherein the blockchain is modified with validation result indicating the approval of new user. One would be motivated to do so in order to perform blockchain-based cross entity authentication for validating data under consensus algorithm for approval of user (Li on [0003-0006]).

Regarding claim 13 Revankar teaches a computer-implemented method for managing a private key management system (PKMS), the method comprising: (Revankar on [0022 and 0087] teaches system and method for digitally signing transaction utilizing private key. The private key is intended to remain known only by the party authorized to permit the transaction. See on [0087] teaches customizing and/or executing a smart contract storing private key); 
receiving, at an agent of multiple agents, a request from a client device, (Revankar Fig 2 and text on [0052-0053] teaches client 230, 230n (i.e. client device) can be in communication with one or more nodes 110n (i.e. agent of multiple agents). The one or more nodes 110n (or designated nodes) receiving the transaction (i.e. request) directly or indirectly from the client 230, 230n can validate the transaction (i.e. transaction as a request that needs be validated));
(Revankar Fig 4 block 470 and text on [0063-0064] teaches smart contract platform 400 may operate on one or more nodes of a distributed ledger network and smart contract platform 400 includes a distributed ledger 470. See on [0038 and 0040] teaches each node 110A-110F can independently store a copy of the blockchain (i.e. multiple agents sharing distributed ledger). See on [0034] teaches token and/or proof of transfer can be stored in a distributed ledger (e.g., on the blockchain) using a consensus algorithm. See on [0041] teaches blockchain operates on consensus algorithm such as proof of work, proof of stake, proof of authority, practical Byzantine Fault Tolerance, or Federated Byzantine Agreements);
verifying, via the obtained data, the request at a validation engine maintained by each of the multiple agents (Revankar on [0059] teaches validating component 350 (of node) validates transactions by digitally authenticating digital signatures of transactions (i.e. request) with the public key of a sending wallet address and verifying "possession" and/or liquidity based on a locally-performed cross-reference of the blockchain for records associated with the public key); 
(Revankar Fig 3 block 340 and text on [0058] teaches cryptography component 340 (i.e. vault module of nodes 110n) is used for encrypting and/or data for digital authentication and/or verification, for storage on the blockchain, and/or for retrieval from the blockchain, transactional data can be shielded by cryptography component 340 encrypting or otherwise making transactional data uninterpretable before storing on the blockchain).
	Revankar fails to explicitly teach the request including a private key, wherein the request includes a command to approve a new user for the client device, querying a distributed ledger shared among the multiple agents to obtain data indicating the approval of one or more existing users to authenticate the new user and after the verifying, modifying, by a vault module, a state of the distributed ledger to indicate that the new user has been approved for the client device after the verifying, however Li from analogous art teaches the request including a private key, wherein the request includes a command to approve a new user for the client device (Li on [0159-0160] teaches user may send an access request to the first entity 1601, for example, by attempting to log onto the first entity.  in response to the access request, the first entity 1601 may forward an authentication request to the DIS 1603a to request the second entity 1602 to authenticate the user for the first entity 1601 (i.e. an approval request for first entity). See on [0099 and 0162] teaches the authentication request includes DID associated with private key.  See on [0152] teaches wherein the first entity represents computing device (i.e. client device));
querying a distributed ledger shared among the multiple agents to obtain data indicating the approval of one or more existing users to authenticate the new user (Li on [0159-0160] teaches the DIS 1603a (i.e. validation engine) may obtain a public key of the user from the blockchain 303 (i.e. distributed ledger) based on the DID, and verify that the user owns the DID based at least on the obtained public key of the user (i.e. public key as a data indicating approval of user because based on the public key the DIS will authenticate the new user for the first entity [0166]). See on [0154] teaches the DIS 1603a may manage credential information (e.g., private keys, DIDs, VCs) for the first entity 1601 and/or its registered users (i.e. existing users) and the DIS 1603b may manage credential information (e.g., private keys, DIDs, VCs) for the second entity 1602 and/or its registered users);
and after the verifying, modifying, by a vault module, a state of the distributed ledger to indicate that the new user has been approved for the client device after the verifying (Li on [0163-0164] teaches in response to determining that the first entity 1601 is permitted to access authentication information of the user for authenticating the user to log into the first entity,  generate a blockchain transaction for obtaining an authentication result of the user by the second entity, the DIS 1603a may transmit the blockchain transaction to a blockchain node for adding to the blockchain 330 (i.e. modifying blockchain)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Li into the teaching of Revankar by modifying the blockchain based on validating the approval of new user, wherein the blockchain is modified with validation result indicating the approval of new user. One would be motivated to do so in order to perform blockchain-based cross entity authentication for validating data under consensus algorithm for approval of user (Li on [0003-0006]).

Regarding claim 8 and 20 the combination of Revankar and Li teaches all the limitations of claim 1 and 13 respectively, Revankar further teaches wherein the consensus algorithm requires an agreement of at least a majority of agents to form a consensus (Revankar on [0041] teaches block generation, which can be implemented in a variety of ways based on a consensus algorithm implemented within its consensus module including, but not limited to, proof of work, proof of stake, proof of authority, practical Byzantine Fault Tolerance, or Federated Byzantine Agreements (i.e. interpreted in view of [0021] of instant application)).
Regarding claim 9 and 21 the combination of Revankar and Li teaches all the limitations of claim 1 and 13 respectively, Revankar further teaches wherein the distributed ledger is a blockchain (Revankar on [0034, 0037-0039 and 0078] teaches distributed ledger is a blockchain).
Regarding claim 10 and 22 the combination of Revankar and Li teaches all the limitations of claim 1 and 13 respectively, Revankar further teaches wherein each of the agents include an interface to interact with the client device and/or other agents (Revankar Fig 3 block 320 and text on [0055-0057] teaches each nodes include a communication component 320 which enable the nodes to communicate with each other node, client device and servers).
Regarding claim 28 and 30 the combination of Revankar and Li teaches all the limitations of claim 1 and 13 respectively, Revankar further teaches the system and method of claim 1 and 13 respectively is based on a hardware security module (HSM) (Revankar on [0036, 0050 and 0057] teaches various function performed by entities are carried out by hardware, firmware and/or software for instance by a processor of computing device).

Regarding claim 32 and 33 the combination of Revankar and Li teaches all the limitations of claim 1 and 13 respectively, Revankar further teaches wherein the new user authorizes cryptography operations that include at least one of generating a private key, signing data, encrypting data, or decrypting data (Revankar on [0039] teaches validation of a transaction is facilitated utilizing features of asymmetric key cryptography (i.e., public-private key pairs), among other things. In some aspects, as is commonly known in public blockchains (e.g., Bitcoin), a private key can be employed to generate one or more associated public keys, encrypt data that can only be decrypted by an associated public key, and/or digitally sign data or transactions).

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Revankar et al (hereinafter Revankar) (US 20200119905) in view of Li et al (hereinafter Li) (US 20200145229) and further in view of An et al (hereinafter An) (WO 2020258125) (i.e. English translation is used for examining).
Regarding claim 29 and 31 the combination of Revankar and Li teaches all the limitations of claim 1 and 13 respectively, the combination fails to explicitly teach a multi-party computation for threshold signatures (MPC-TS), however An from analogous art teaches a multi-party computation for threshold signatures (MPC-TS) (An on [page 3 line 15-25 and page 11 para 3-4] teaches the transaction signature generation module is used to perform secure multi-party calculation on the transaction request in collaboration with the second client based on the private key fragments held by the second client when the second client passes the verification of the signature The threshold signature for generating transaction signatures).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of An into the combined teaching of Revankar and Li by performing multi-part computation for threshold signature. One would be motivated to do so in order to perform multi-party computation-based threshold signing on the transaction request in order to generate transaction signature for improving security of digital assets (An [page 2 para 2]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feng et al (US 20200313858) is directed towards managing sensitive data elements stored in blockchain networks. These technologies generally involve implementing a watch list in a blockchain network (also referred to as a blockchain-based watch list). The watch list includes one or more sensitive data elements that are subject to monitoring and/or filtering by one or more authorized entities (e.g., an organization, a regulator, an agency, or government). The sensitive data elements can contain or be related to sensitive, private, and/or confidential information. In some embodiments, the blockchain-based watch list stores the sensitive data elements in the blockchain network in a distributed manner.
Kurian et al (US 20190268319) is directed towards Systems for controlling access to and modification of a distributed ledger are provided. A system may receive a request to modify a distributed ledger and may transmit a request for availability data to computing devices associated with a plurality of modification approval users. Availability response data may be received from one or more of the computing devices and may be analyzed to determine whether a number of available computing devices is at or above a threshold. If so, approval from a first percentage of modification approval users may be required to approve the modification. If not, approval from a second, different percentage of modification approval users may be required to approve the modification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/Examiner, Art Unit 2436